DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that Vu et al. does not disclose a device configured to hold a mouthpiece shaped oral appliance in a vertical configuration.  The arguments are not persuasive because the device of Vu et al. is capable and configured such that a mouthpiece shaped oral appliance can be placed on top of the storage base storage depressions with the ends of the mouthpiece shaped oral appliance extending downward.
Applicant argues that there is teaching in Vu et al. of upper ends of vertical walls spaced from each other and form an opening therebetween.  However, tops of walls (at front/rear walls of 33) are spaced apart at the top by the horizontal or upward facing wall of depression (7) and an opening exists below this upward facing wall of depression (7) between the vertical walls (front/rear walls of 33).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Vu et al. (US 9,186,229).
Regarding claim 1, Vu et al. (hereafter “D1”) discloses an oral appliance holder (toothbrush attachments 4), comprising: a horizontal base (body 5 base surface – col. 8, lines 24-30) having upward extending side lips (outer edges extend upward at least on front/back walls as seen in figure 6) and configured to hold liquid; and one or more receptacles (storage depressions 7) opening in a direction away from the horizontal base and configured to hold one or more mouthpiece shaped oral appliances in a vertical configuration above the horizontal base (capable of holding mouthpiece shaped oral appliances vertically with ends extending downward).
Regarding claim 2, D1 discloses wherein the one or more receptacles comprise one or more curvilinear concave receptacles (figure 3).
Regarding claim 3, D1 discloses further comprising at least two vertical walls (front/rear walls of supporting section 33 OR front/rear sidewalls extending downward from base surface to contact zone 31 OR sidewalls extending upward from base surface to an apex) extending from the horizontal base, wherein the one or more receptacles are further disposed between the at least two vertical walls (depressions 7 are located between all indicated pairs of vertical walls).
Regarding claim 4, D1 discloses further comprising at least two additional walls (front/rear walls of supporting section 33) vertically disposed with respect to the horizontal base and perpendicularly disposed to the at least two vertical walls (here considering the sidewalls extending upward from the base to an apex as the vertical walls) (figure 6).
Regarding claim 5, D1 discloses wherein the at least two vertical walls are separated by a passageway (below receptacles and between sidewalls and front/rear vertical walls of supporting section 33) extending between the at least two vertical walls.
Regarding claim 6, D1 discloses wherein the one or more receptacles (7) comprises two curvilinear concave receptacles spaced apart from each other with an open region extending from a top end of the at least two additional walls (top of front/rear walls of 33) and the two curvilinear concave receptacles to the horizontal base (holder is open below the receptacles). 
Regarding claim 7, D1 discloses wherein a top end of the at least two additional walls comprises the one or more receptacles (top of front/rear walls of 33 is the receptacles 7).
Regarding claim 8, D1 discloses wherein the one or more receptacles (7) comprises two curvilinear concave receptacles, and wherein the at least two vertical walls have a line of symmetry equidistantly spaced between each of the at least two vertical walls (line of symmetry between sidewalls would be centered top to bottom in the orientation of figure 6).
Regarding claim 9, D1 discloses wherein the at least two vertical walls (here considering the sidewalls extending upward from the base to an apex as the vertical walls) are wider closest to the horizontal base (surface of 5) than at a top end of the at least two vertical walls.
Regarding claim 10, D1 discloses wherein the at least two vertical walls (sidewalls) have curvilinear sides with an apex at a point (top) furthest from the horizontal base (figure 6).
Regarding claim 11, D1 discloses wherein the horizontal base (5) is rectangular in shape and the upward extending side lips are disposed on each of at least two oppositely disposed sides thereof (front and rear), and wherein the at least two vertical walls (sidewalls) extend from the horizontal base on the remaining two oppositely disposed sides of the horizontal base.  
Regarding claim 12, D1 discloses further comprising a cover (13) adapted to be coupled to the horizontal base.
Regarding claims 16-20, D1 discloses the particulars as discussed above per claims 1-12.  In addition the identified walls as the additional walls in the discussions of claims 1-12 would meet the limitation of the second set of vertical walls (front/rear walls of 33).  The claimed portal would be the same area as the passage below the receptacles between the vertical walls.  Edges of receptacles (7) are two spaced apart concave curved sides (figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al. (US 9,186,229).
D1 discloses use of the device as discussed above in claims 1-12 for hanging or supporting oral appliances.  It would have been obvious to one of ordinary skill in the art at the time of filing to perform the process steps required by claims 13-15 in order to necessarily make and use the disclosed device. Mouthpiece shaped oral appliances are well known in the art and OFFICIALNOTICE is taken that mouthpiece shaped oral appliances are well known and for a user possessing the device of Vu in a bathroom setting and a mouthpiece shaped oral appliance, it would have been obvious to one of ordinary skill in the art at the time of filing to store such mouthpiece on the receptacle of D1 when not in use, as such the claimed limitations would be met.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK D HAWN/Primary Examiner, Art Unit 3631